Citation Nr: 1509323	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for post-concussive headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1997 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over this claim is currently with the RO in Denver, Colorado.

The Veteran was scheduled for a February 2015 Board videoconference hearing before a Veterans Law Judge; however, in a February 2015 letter received by VA prior to the scheduled videoconference hearing, the Veteran notified the Board of his intent to withdraw the videoconference hearing request.  As such, the Board videoconference hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  The Board has reviewed electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDING OF FACT

For the entire rating period from March 19, 2008, the post-concussive headache disability has more nearly approximated very frequent prostrating and prolonged attacks of headache pain that are productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period from March 19, 2008, the criteria for an increased disability rating of 50 percent for post-concussive headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8045-8100 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2008 letter sent prior to the initial denial of the claim in August 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination and medical opinion reports, and written statements from the Veteran and the Veteran's family.

VA most recently provided an examination, administered by Veterans Evaluations Services (VES), for the service-connected headache disability in November 2012.  The VA examiner reviewed the medical history and discussed symptomatology with the Veteran, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the November 2012 VA headache examination is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased disability rating for the service-connected headache disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Post-Concussive Headaches

Service connection for post-concussive headaches, previously rated as post-concussion syndrome, has been in effect since July 1, 2003, and rated as 30 percent disabling.  On March 19, 2008, the Veteran requested an increased disability rating in excess of 30 percent for post-concussive headaches because the headaches had become more severe, manifesting consistent and pulsating head pain.  See March 2008 VA Form 21-4138.

For the entire rating period from March 19, 2008, the service-connected post-concussive headache disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 8100 is used for rating headache disabilities, while 8045 indicates the schedular rating criteria used to rate the residuals of a traumatic brain injury (TBI). 

As an initial matter, the Board notes that the Veteran is separately rated for residuals of a TBI.  See July 2014 rating decision.  Ratings for a TBI encompass a range of symptoms including cognitive impairment, emotional/behavioral dysfunction, and physical dysfunction; however, distinguishable symptoms, such as headaches, may be rated separately.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Here, the service-connected post-concussive headaches have been rated separately; as such, the Board's analysis will follow the rating criteria used to rate headache disabilities.  Rating the service-connected headache disability with consideration of the other service-connected TBI symptoms, which are accounted for in the separate service-connected TBI disability rating, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; see also July 2014 rating decision (assigning a 10 percent disability rating for symptoms including fatigue, dizziness, intermittent blurry vision, poor sleep, hypersensitivity to light and sound, irritability, impulsivity, moodiness, anger issues, forgetfulness of dates, difficulty recalling steps at work, occasionally inappropriate social interaction, and occasional disorientation).

Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, lay and medical, the Board finds that, for the period from March 19, 2008, the weight of the lay and medical evidence is in equipoise on the question of whether the migraine headache disability has manifested very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  During an April 2008 VA (QTC) headache examination, the Veteran reported daily, constant headaches.  The Veteran denied missing work on account of the headaches; however, the Veteran indicated that he requires medication to treat headaches that become worse with activity.  The VA examiner stated that the headache disability created a mild effect on the Veteran's daily activities.

In August 2009, the Veteran wrote that he had moved his family to Colorado because higher altitudes eased the severity of daily headaches.  The Veteran explained that he does not have the luxury of being completely prostrate because he has a wife and child to support financially, and that pushing through the headaches at work leads to pain and lack of energy at the end of the workday.  The Veteran also described diminished mental acuity.  In a January 2010 VA Form 9, the Veteran further explained that headache pain at work will sometimes leave him unable to accomplish anything at work.  In an August 2010 VA Form 21-4138, the Veteran stated that any time he hits his head, he will drop straight to the ground due to pain, and that as an auto mechanic, this happens frequently.

A December 2010 VA Compensation and Pension (C&P) examination also addressed the Veteran's headaches.  During the examination, the Veteran described constant headaches of moderate severity, with more severe headaches once or twice per week.  The Veteran also reported severely prostrating attacks averaging once every two months.  The VA examiner recorded that the daily headaches were moderately severe.  

VA provided an additional headache examination in November 2012, administered by Veterans Evaluations Services (VES).  The VES examination report reflects headache symptoms including daily and often severe headaches.  The Veteran reported that he works on a regular basis, though he suffers from constant, daily headache pain that is aggravated by physical exertion.  The examination report reflects prostrating attacks of non-migraine headache pain two to three times per month.  The Veteran stated that he will occasionally go home a bit early from work to treat severe headaches.

The evidence also includes several letters from the Veteran's family.  A letter from F.S. does not comment on the severity of headaches, but describes the Veteran's declining mental promptness and physical quickness since an in-service head injury.  A letter from M.S. discusses reduced productivity, energy, and purpose, including a suggestion that the Veteran has not pursued certain careers due to physical limitations.  K.B. also expressed the opinion that the Veteran has lost the possibility of entering into any common careers that capitalize on military experience, but did not share any factual examples.

In sum, the evidence for the period from March 19, 2008 reflects varying estimates of severity for the service-connected headache disability, from mild (August 2008) to severe (November 2012); however, the Veteran has consistently reported daily, constant headaches that increase in severity with physical exertion.  While the estimates of severity have been inconsistent in the examination reports, the Veteran's written statements do not demonstrate that the severity changed during the period from March 19, 2008.  

The Veteran has provided credible statements, corroborated by family members, that he has moved to Colorado, where the altitude alleviates some pain in the headaches, and pursued employment that accommodates the headache disability symptoms of daily, constant pain.  While there are no factual examples of unsuccessful job applications or similar evidence regarding employability, statements from the Veteran's family indicate that the physical limitations posed by constant, daily headaches have limited the Veteran's employment prospects.  The Veteran has also stated that headache pain will occasionally lead to difficulty accomplishing tasks at work, and that he uses medication to manage headache pain that may cause diminished mental acuity.

Although the evidence does not clearly demonstrate very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability, after resolving reasonable doubt in the Veteran's favor, the Board finds that the post-concussive headache disability more nearly approximated very frequent prostrating and prolonged attacks of headache pain that are productive of severe economic inadaptability for the entire rating period from March 19, 2008; therefore, the evidence more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 for the entire rating period.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a.  The Board finds that the service-connected post-concussive headache disability is rated at the highest schedular rating under Diagnostic Code 8100; therefore, an increased disability rating in excess of 50 percent is not available.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's post-concussive headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  The migraine headache disability has manifested occasional prostrating and prolonged attacks of headache pain, constant daily headache pain, and aggravation of headache pain with physical activity.  Based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are a bilateral shoulder strain disability, tinnitus, bilateral knee tendonitis, and residuals of a TBI.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the post-concussive headache disability, and referral for consideration of extraschedular rating is not required.

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not stated, the representative has not asserted, and the record does not otherwise suggest that the Veteran is 





unable to secure or follow substantially gainful employment due to the service-connected post-concussive headache disability in conjunction with other service-connected disabilities; therefore, the Board finds that the issue of TDIU has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An increased rating of 50 percent for a post-concussive headache disability, but no higher, for the entire rating period from March 19, 2008, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


